UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January8, 2009 (January8, 2009) Date of Report (Date of earliest event reported) Commission Registrant’s Name, State of Incorporation, IRS Employer File Number Address and Telephone Number IdentificationNo. 1-5152 PACIFICORP 93-0246090 (An Oregon Corporation) 825 N.E. Multnomah Street Portland, Oregon 97232-4116 503-813-5000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On January8, 2009, PacifiCorp completed the sale of $350million in aggregate principal amount of its 5.50% First Mortgage Bonds due January15, 2019 and $650million in aggregate principal amount of its 6.00% First Mortgage Bonds due January15, 2039 (collectively, the “Bonds”). PacifiCorp intends to use the net proceeds from the sales of the Bondsto fund capital expenditures, for the repayment of short-term debt and for general corporate purposes. The Twenty-Third Supplemental Indenture to the Mortgage and Deed of Trust between PacifiCorp and The Bank of New York Mellon Trust Company, N.A. (as successor to JPMorgan Chase Bank, N.A.), as Trustee, which relates to the issuance of the Bonds and is dated as of January1, 2009, is attached as an exhibit under Item9.01. Item9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description 4.1 Twenty-Third Supplemental Indenture, dated as of January1, 2009, to PacifiCorp’s Mortgage and Deed of Trust dated as of January9, 1989. 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges. 99.1 Information relating to Item14 — Other Expenses of Issuance and Distribution pursuant to PacifiCorp’s Registration Statement on Form S-3ASR, Registration No. 333-148662. Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of1995.
